Title: Joseph C. Cabell to James Madison, 24 February 1829
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Richmond
                                
                                Feb. 24. 1829.
                            
                        
                        
                        I fear my long silence in regard to your last letters of the 2d. and 15th inst. may have induced you to think
                            me ungrateful & inattentive. It has arisen, I assure you, from the pressure of my public duties, and from ill
                            health. I was in the Senate yesterday to vote upon the Tariff Resolutions, after a confinement to my bed for some days,
                            and I am again confined to my chamber. For two or three weeks I was troubled by a distressing attack of the prevailing
                            Influenza: & then from exposure to the bleak winds for some hours in the discharge of public duty, I was seized
                            with a violent cold which brought on my confinement. An inflammation in the throat brought on a spasm in the trachea under
                            the influence of which I was believed to be at one moment expiring. It passed off—but the violence of the attack of an
                            affection which I have frequently experienced in a less dangerous form, warns me of the uncertainty of life, &
                            enjoins greater caution in future agt. local inflammation.
                        In my answer to your favor of 5 Jan. I think I mentioned that my votes on the Convention Question would
                            conform to the principles recommended in your letter. Subsequent reflection & the course pursued & the
                            spirit manifested by the mountain delegation induced me to act finally on other principles. My remarks will be published
                            in the Whig, and my views will there be fully explained. Perhaps I have done wrong. I do not feel entirely satisfied with
                            the grounds I took, and yet were the matter to be discussed again, I do not see how I could do otherwise than I have done.
                            My only motive for mentioning the subject is to avoid the appearance of levity or insincerity. The subject has long given
                            me much trouble & concern.
                        The additional remarks on the subject of the Tariff in your favors of the 2d. & 15th inst. were very
                            welcome & have been very useful. I truly regret, my dear Sir, that I should be the cause in any even the most
                            remote degree of bringing you into an unpleasant situation. Licentious as the press avowedly is, in this country, I did
                            not think it possible that such a course of publication has taken place here in regard to your letters was within the
                            limits of probability. But what is not the heart of the author of these vile essays capable of conceiving, and what is not
                            his foul tongue capable of expressing? Detected in the most unprincipled efforts to make an improper use of the letters of
                            Mr. Jefferson, he seems to have thrown off all the restraints of decency, & now seems resolved to carry the people
                            by the vilest slanders & misrepresentations. But, Sir, you need not regard him. Your letters are producing and
                            will effectuate the object contemplated by your friends. The Resolutions have passed both houses of Assembly. But that is
                            no index to the public opinion. The machinery of party has wrought this effect. I was right when I wrote you that a
                            majority of the Senate were determined to lay the Resolutions on the table. There was a decided majority to that effect at
                            that time. But the hue & cry was raised, and about one fourth of the whole body gave way, for fear of giving
                            offense to their constituents. The worthy Editor of the Enquirer has put forth all the influence of his press agt. us, and
                            they have gained a victory of which they boast, but of which they are not proud, for they must feel as the General did of
                            old, "two or three such victories and we are undone". You may rest assured that the minority is rapidly growing into a
                            majority in the community. A well conducted Press in this City, to divide the influence of the Enquirer, will set the
                            people right—& keep them right. And I hope one will before long be established. It is called for very generally:
                            & the demand will produce it. The Enquirer has an undue influence, & is enducted on no steady principle,
                            except a subserviency to the dominant party. It is now denouncing one of the Cardinal principles of the Administrations of
                            yourself & Mr. Jefferson: & lends its influence to destroy or throw into the shade those who will not
                            follow the same crooked path of inconsistency.
                        I send you a copy of your letters in pamphlet form, with an appendix containing various documents which I
                            thought it prudent to add to them. You will perceive that in making up the appendix, I profited of the references in your
                            letter of 2d. inst. A friend of Mr. W. C. Rives sent him a copy of this pamphlet. He had previously declared himself a
                            convert to the truth of your argument. In regard to the pamphlet, he expressed regret that he had not known of its
                            publication, as he could furnish still stronger evidences of Mr. Jefferson’s opinions. I expect these will appear in the
                            next edition. I have had no aid from that quarter heretofore—and as the victory over public prejudice which is likely to
                            be achieved can be effected by the means I possess, I shall not go in pursuitt of these auxiliaries, but will not object to
                            them, if they should voluntarily come forward.
                        Three thousand copies of the pamphlet are now going thro’ the press. I expect another edition will be
                            immediately required. The printer is unable to keep up with the demand. Associations will be formed in various towns, to
                            procure supplies and scatter them far & wide over the State. We aim to get them into the hands of the people—knowing well the effect they will produce. I shall send 1000 copies into my district. I have written to Judge Stuart, Genl.
                            Breckenridge, Genl. Taylor, James Robertson of Petersburg, Hugh Mercer, &c. &c. to invite their
                            cooperation, & I have no doubt of an extensive circulation. The members on our side, are buying them up by
                            hundreds to carry into their counties. The letters have been published in all the papers in the U. States; and indications
                            of their great effect must have reached you from every quarter. I have not the least doubt that they will decide the
                            opinion of the country. If, therefore, you have been exposed to unpleasant circumstances, by the publication, you will be
                            consoled by the reflection that you have done much good.
                        I requested Genl. Dade to ascertain from Mr. Ritchie upon what authority he made the statement referred to in
                            your letter. He promised to do so, and I should probably have learned his reply, but for my late illness. I will write you
                            on that subject, as soon as I can get the information desired. I have felt very much tempted to publish an extract from
                            your letter relative to your disavowal of the authenticity of the statements of Yates & Martin of your opinions as
                            expressed in the Grand Convention. But I hesitate to do this without your express permission.
                            Genl. Smith’s statement in Congress may perhaps furnish a fit occasion for you to say something on this subject in a more
                            formal manner than that of an extract from a private letter. I think it would be useful for you to say something on this
                            head, but of this you are a better judge than myself.
                        Since I last wrote you, some gentlemen in the House of Delegates have undertaken to deny that Mr. Tazewell is
                            the author of the pieces signed Hampden, & have ascribed them to some young man under 21 years of age. I still
                            incline to think Mr. Tazewell is the real author. I send you the numbers in the Norfolk Herald, & will thank you
                            for the return of the papers, when you have done with them.
                        I shall go from this to Wmsburg. in less than a week from this time—unless I should be detained here by
                            sickness. I shall remain in Wmsburg. some weeks, then go over to the Northern Neck, & after that visit my farm in
                            Nelson, & return to Wmsburg. Should you desire to write, your letters would best go to the latter place. Very
                            respy. & truly yours
                        
                        
                            
                                Jos: C: Cabell
                            
                        
                    